Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/18/2021 has been entered. 
DETAILED ACTION
Claims 1-13 are pending and have been examined.
Response to Arguments
Applicant’s arguments with respect to claims 1-8, 11 and 12 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
While the grounds of rejection have changed a response to several remarks/arguments are considered necessary.
In response to applicant’s statement that client 12 of Huckins (US 2010/0198929) does not satisfy the supplied definition of a set-top box, the examiner respectfully disagrees.  Huckins explicitly discloses client 12 receiving digital television broadcast signals over a variety of mediums including satellite, cable, and airwave broadcasting 
A set-top box (STB), also colloquially known as a cable box, is an information appliance device that generally contains a TV-tuner input and displays output to a television set and an external source of signal, turning the source signal into content in a form that can then be displayed on the television screen or other display device. They are used in cable television, satellite television, and over-the-air television systems as well as other uses. A computer that connects to your television. Allows you to use telephone line or cable connection do you browse the Internet and exchange electronic mail on your television.

In response to applicant’s argument that Huckins does not disclose creating a stream of messages, the examiner respectfully disagrees. Huckins explicitly discloses UMS 22 generating the message stream and forwarding it to MPE 26 ([0017]).
In response to applicant’s argument that Huckins does not disclose a DVB transport stream, the examiner respectfully disagrees.  Paragraph [0017] of Huckins explicitly discloses:
Finally, a DVB Multiprotocol Encapsulation (MPE) 26 is coupled to the Internet protocol multicast module 24. The MPE is described in DVB Specification for Data Broadcasts (EN 301 192) and Specification for Service Information (SI) in DVB Systems (EN 300 468 Vl.3.1 1998-02) both available from the ETS. The output of the DVB MPE 26 and a DVB-Service Information (SI) generator 28 are coupled to the transport 14. Service Information is digital data describing the delivery system, content and scheduling/timing of broadcast data streams.

Furthermore paragraphs [0018] and [0019] of Huckins describes the client device receiving the DVB stream including the messages. 
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, the motivation can be found in the references themselves as described in the previous office action.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6, 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Huckins (US 2010/0198929) in view of Okimoto et al. (US 2014/0281537), herein Okimoto, in view of McCarty et al. (US 2019/0297376), herein McCarty.
Consider claim 1, Huckins clearly teaches a method for implementing communications between a TV operator’s infrastructure and set-top boxes (STBs) through a TV operator’s infrastructure (Fig. 1), the infrastructure including at least a messaging engine (Unidirectional messaging server 22) and a Set Top Box (STB) (Client 12), the STB including a unique identification value (Unique client identifier, [0022]), the method comprising the steps of:

receiving a structured message in the messaging engine; (Messages from servers 16-20 are received by UMS 22, [0017].)

(UMS 22 places the messages into an appropriate format and forwards the messages to MPE 26, [0017].)

including the stream of structured messages in a broadcasted signal transmitted through the TV operator’s infrastructure; (The messages are inserted into a DVB transport stream, [0017].)

receiving the broadcasted signal by the STB and extracting a structured message; (Client 12 receives and demultiplexes the broadcast data stream including the messages, [0018], [0019].) and

comparing addressing information in the extracted structured message with a unique identification of the STB. (UMS server 38 determines if the message matches the client identifier, [0022]-[0029].)

wherein the broadcasted signal includes the structured messages. (The messages are inserted into a DVB transport stream, [0017].) 

However, Huckins does not explicitly teach the infrastructure including at least one Conditional Access System (CAS) and a multiplexor.

In an analogous art, Okimoto, which discloses a system for video distribution, clearly teaches the infrastructure including at least one Conditional Access System (CAS) and a multiplexor. (Fig. 1: CAS 108 and multiplexer 132, [0021])

Therefore, at the time of the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art to modify the system of Huckins by the infrastructure including at least one Conditional Access System (CAS) and a multiplexor, as taught by Okimoto, for the benefit of providing secure transmission of a content stream to a digital receiver ([0003] Okimoto).

However, Huckins combined with Okimoto does not explicitly teach the broadcasted signal includes at least one of the group consisting of signals from a channel guide and audio/video signals from the CAS.

In an analogous art, McCarty, which discloses a system for video distribution, clearly teaches the broadcasted signal includes at least one of the group consisting of signals from a channel guide and audio/video signals from the CAS. (Fig. 3, [0061], [0093], [0094])

Therefore, at the time of the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art to modify the system of 

Consider claim 2, Huckins combined with Okimoto and McCarty clearly teaches the step of displaying messages that are directed to the STB. (Instant messaging agent 46, [0020] Huckins)

Consider claim 3, Huckins combined with Okimoto and McCarty clearly teaches the addressing comparison is made by checking if an ID of the STB is equal to an ID specified in an address field of the structured message, and when an address type of the message is “single”. ([0029] Huckins)

Consider claim 6, Huckins combined with Okimoto and McCarty clearly teaches the step of the addressing comparison being made by checking if an exclusive OR of an ID of the STB and a bitmask specified in an address field of the structured message is a string of 1 (ones), and when the address type of the message is “bitmask”. ([0028] Huckins)

Consider claim 11, Huckins combined with Okimoto clearly teaches the structured message stream.

However, Huckins combined with Okimoto does not explicitly teach the message includes a removable type field, further comprising the steps of: checking if the removable type field is set to TRUE; including a closing button when displaying the message; and storing the message ID after the STB receives the close message command.

In an analogous art, McCarty, which discloses a system for video distribution, clearly teaches the message includes a removable type field, further comprising the steps of: checking if the removable type field is set to TRUE; including a closing button when displaying the message; and storing the message ID after the STB receives the close message command. (Message 110 can include interface element which allows the message to be closed, [0041].  If the user closes the message then an exclusion period is determined and associated with the media object, [0114].)

Therefore, at the time of the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art to modify the system of Huckins combined with Okimoto by the message includes a removable type field, further comprising the steps of: checking if the removable type field is set to TRUE; including a closing button when displaying the message; and storing the 

Consider claim 12, Huckins combined with Okimoto and McCarty clearly teaches the message contains a message ID, and wherein the method further comprises the step of not displaying the message in the case that the message ID was stored as the message already displayed. (The message will not be displayed again during the exclusion period, [0108]-[0120] McCarty.)

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Huckins (US 2010/0198929) in view of Okimoto et al. (US 2014/0281537) in view of McCarty et al. (US 2019/0297376) in view of Rajapakse (US 2016/0173347).
Consider claim 4, Huckins combined with Okimoto and McCarty clearly teaches the method of claim 1.

However, Huckins combined with Okimoto and McCarty does not explicitly teach the addressing comparison is made by checking if an address type of the structured message is “broadcast”.

In an analogous art, Rajapakse, which discloses a system for video distribution, clearly teaches the addressing comparison is made by checking if an address type of the structured message is “broadcast”. ([0009])

Therefore, at the time of the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art to modify the system of Huckins combined with Okimoto and McCarty by the addressing comparison is made by checking if an address type of the structured message is “broadcast”, as taught by Rajapakse, for the benefit of transmitting the message to all client devices.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Huckins (US 2010/0198929) in view of Okimoto et al. (US 2014/0281537) in view of McCarty et al. (US 2019/0297376) in view of Nicolas (US 2013/0326553).
Consider claim 5, Huckins combined with Okimoto and McCarty clearly teaches the method of claim 1.



In an analogous art, Nicolas, which discloses a system for video distribution, clearly teaches the addressing comparison is made by checking if an ID of the STB is bigger than a first ID specified in an address field of the structured message and smaller than a second ID specified in the structured message, where these values are considered as binary encodings of an integer, and when an address type of the message is “range”. ([0044])

Therefore, at the time of the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art to modify the system of Huckins combined with Okimoto and McCarty by the addressing comparison is made by checking if an ID of the STB is bigger than a first ID specified in an address field of the structured message and smaller than a second ID specified in the structured message, where these values are considered as binary encodings of an integer, and when an address type of the message is “range”, as taught by Nicolas, to achieve the predictable result of addressing the message to a distinct group of users.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Huckins (US 2010/0198929) in view of Okimoto et al. (US 2014/0281537) in view of McCarty et al. (US 2019/0297376) in view of Yoshida (US 2014/0359658).
Consider claim 7, Huckins combined with Okimoto and McCarty clearly teaches the method of claim 1.

However, Huckins combined with Okimoto and McCarty does not explicitly teach the message includes a “schedule descriptor” field with a date and time, further comprising the step of displaying the message at the given time and date.

In an analogous art, Yoshida, which discloses a system for video distribution, clearly teaches the message includes a “schedule descriptor” field with a date and time, further comprising the step of displaying the message at the given time and date. ([0046])

.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Huckins (US 2010/0198929) in view of Okimoto et al. (US 2014/0281537) in view of McCarty et al. (US 2019/0297376) in view of Yamamoto et al. (US 2004/0015984), herein Yamamoto.
Consider claim 8, Huckins combined with Okimoto and McCarty clearly teaches the method of claim 1.

However, Huckins combined with Okimoto and McCarty does not explicitly teach the STB contains a personal video recorder (PVR) module, wherein the message is of a “PVR command” type, and wherein the method further comprises the step of receiving a start time, an end time and a channel, and commanding a PVR module to record the channel starting at the start time and ending at the end time.

In an analogous art, Yamamoto, which discloses a system for video distribution, clearly teaches the STB contains a personal video recorder (PVR) module, wherein the message is of a “PVR command” type, and wherein the method further comprises the step of receiving a start time, an end time and a channel, and commanding a PVR module to record the channel starting at the start time and ending at the end time. (Fig. 16: CM recording instructing information, [0178])

Therefore, at the time of the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art to modify the system of Huckins combined with Okimoto and McCarty by the STB contains a personal video recorder (PVR) module, wherein the message is of a “PVR command” type, and wherein the method further comprises the step of receiving a start time, an end time and a channel, and commanding a PVR module to record the channel starting at the start time and ending at the end time, as taught by Yamamoto, for the benefit of storing targeted advertisements.
	
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
Claims 9 and 10 are allowable because the prior art fails to teach or suggest a method for implementing communications between a TV operator’s infrastructure and set-top boxes (STBs) through a TV operator’s infrastructure, the infrastructure including at least one Conditional Access System (CAS), a messaging engine and a Set Top Box (STB), the STB including a unique identification value, the method comprising the steps of: receiving a structured message in the messaging engine; computing a stream out of multiple received structured messages by the messaging engine and sending to the multiplexor; including the stream of structured messages in a broadcasted signal transmitted through the TV operator’s infrastructure; receiving the broadcasted signal by the STB and extracting a structured message: comparing addressing information in the extracted structured message with a unique identification of the STB; comparing a message type of the message and storing the message if it is of a type “template”, wherein the message template includes an ID; receiving a second message of a type “instantiated template” including a template ID and identified parameters; and assembling the message by replacing parameter identifiers in the first message with the identified parameters in the second message, as recited in the claims.
Claim 13 is allowable because the prior art fails to teach or suggest a method for implementing communications between a TV operator’s infrastructure and set-top boxes (STBs) through a TV operator’s infrastructure, the infrastructure including at least one Conditional Access System (CAS), a messaging engine and a Set Top Box (STB), the STB including a unique identification value, the method comprising the steps of: receiving a first message of the type “filtering list” by the STB and storing the list; receiving a second message comparing the channel that is currently selected with the filtering list; and querying the STB for what is the selected channel and not displaying any message if the channel is in the filtering list, as recited in the claims.
The closest prior art, Huckins (US 2010/0198929), discloses a system for providing targeted messages to clients of a digital televisions network.  However, Huckins does not disclose the template and filtering list message types as claimed.  Huckins either singularly or in combination fails to anticipate or render the above limitations obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 




Conclusion
In the case of amending the claimed invention, applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN R SCHNURR whose telephone number is (571)270-1458.  The examiner can normally be reached on M-F 6a-4p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on (571)272-7527.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 
/JOHN R SCHNURR/           Primary Examiner, Art Unit 2425